Citation Nr: 0710200	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  06-05 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for atrial 
fibrillation.

2.	Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1974.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for atrial fibrillation and COPD.  
The RO issued a notice of the decision in September 2005.  
Thereafter, in December 2005, the RO issued another decision, 
which continued its denial of service connection for atrial 
fibrillation, and issued a notice of this decision.  The 
veteran timely filed a Notice of Disagreement (NOD) with the 
denials of service connection for atrial fibrillation and 
COPD in December 2005, and subsequently, in January 2006 the 
RO provided a Statement of the Case (SOC).  The veteran 
timely filed a substantive appeal in January 2006, and the RO 
then issued Supplemental Statements of the Case (SSOCs) in 
January 2006 and May 2006.

The veteran did not request a hearing on this matter.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2006).  A summation of the relevant evidence is set forth 
below.  



a. Factual Background
In March 1951, the veteran contracted infectious hepatitis 
with jaundice.  Subsequent annual Reports of Medical 
Examination and Reports of Medical History, spanning 1954 to 
1974, note this diagnosis, but indicate that the veteran had 
no sequelae, complications or recurrence.   

March 1952 and November 1956 SMRs indicate that the veteran 
had bronchitis.

August and September 1965 Electrocardiograph (ECG) Records 
reflect tracing within normal limits.  A June 1968 ECG Record 
likewise discloses a reading within normal limits, as does a 
July 1970 ECG report, which also denoted the presence of low 
voltage limb leads.  A July 1971 ECG reflects a reading 
within normal limits.       

October 1969 and January 1971 SMRs indicate that the veteran 
had an acute upper respiratory infection.   

The veteran's July 1974 Report of Medical Examination for 
Retirement contains a normal clinical evaluation of the 
chest, heart and lungs.  In the accompanying Report of 
Medical History, the veteran indicated that he had not 
experienced chest, heart or lung problems, but he noted that 
he had had hepatitis during service.  An ECG Record for 
Retirement, also dated July 1974, contains a sinus brachardia 
reading within normal limits.      

The veteran had normal chest X-rays in February and May 1986, 
May 1987 and June 1990.  

A February 1989 private medical report by Dr. A.J.S. 
indicates that the veteran complained of shortness of breath, 
choking and chest pain.  At this time he was in intermittent 
atrial fibrillation. 

Another February 1989 private medical note by Dr. J.R.S. 
documents the same complaints and conveyed that the veteran 
had an entirely normal initial ECG and chest X-ray.  Like Dr. 
A.J.S., Dr. J.R.S. indicated that the veteran exhibited 
paroxysmal atrial fibrillation, which was treated with 
medication with rapid conversion to normal sinus rhythm.  

At this time, the veteran stated that he had not had any 
prior shortness of breath, cough or wheezing and reported an 
essentially normal prior medical history, except for 
carcinoma of the thyroid.  On physical examination, Dr. 
J.R.S. detected a clear chest to auscultation and percussion.  
The veteran had a heart without murmurs, gallops or rubs and 
with a normal sinus rhythm.  The veteran's chest X-ray was 
essentially normal as was the ECG, except for some notched T-
waves.    

A February 1989 radiographic report by Dr. P.G. indicates 
that the veteran's heart was normal in size, but showed a 
prominent contour of the left ventricle.  The pulmonary 
vasculature appeared normal and the lungs were clear.  The 
veteran had no pneumonia or pulmonary edema, and there was no 
pleural effusion or pneumothorax.  A discharge report 
indicates that the veteran had intermittent atrial 
fibrillation and had undergone a left heart catheterization 
because of angina.              

A May 1998 VA general medical examination report notes the 
veteran's account that he had had irregular fibrillation 
since the late 1970s, and contains a diagnosis of irregular 
fibrillation.  

In August 1998, the RO granted service connection for 
residuals, fracture, right lower mandible, and in December 
1998, the RO granted service connection for tinnitus and 
bilateral hearing loss.  The veteran currently is not service 
connected for any other disability.    

A February 2005 private medical report by Dr. J.H. indicates 
that the veteran currently had a diagnosis of atrial 
fibrillation.

A May 2005 VA medical note indicates that the veteran had 
COPD and chronic atrial fibrillation.  

In an August 2005 private medial report by Dr. E.S.T., he 
stated that the veteran had a long history of atrial 
fibrillation, which was diagnosed in the 1970s by a Dr. R.S. 
soon after the veteran's retirement from service in 1974.  
Dr. E.S.T. conveyed his opinion that the origin of the atrial 
fibrillation diagnosis, more likely than not, preceded his 
1974 retirement.  He also stated that the disease process 
"may have been initiated from his early history of hepatitis 
(possibly causing early right heart pulmonary 
hypertension)."  Dr. E.S.T. noted the veteran's documented 
history of in-service bronchitis, which he stated "may have 
also contributed to his development of atrial fibrillation.  
It is my medical opinion that there is the 50% likelihood of 
these disease processes contributing to the larger diagnosis 
of atrial fibrillation."      

In September 2005 the RO denied service connection for viral 
hepatitis A and issued a notice of that decision.  The 
veteran did not appeal this determination.  

In November 2005, the veteran submitted to a VA examination 
to assess the presence of a heart disability, specifically 
atrial fibrillation, to include as secondary to his hepatitis 
A, the latter of which he contracted during service in 1951.  
The examiner noted that the veteran had no other heart 
complaints aside from the atrial fibrillation and that he had 
had no complications or residuals from the 1951 hepatitis.  
The veteran stated that his atrial fibrillation began many 
years ago, but the VA examiner's review of the veteran's 
medical records revealed no such disorder during service or 
upon his 1974 discharge.  The examiner also commented that a 
letter from Dr. E.K. indicated that a Dr. R.S. had diagnosed 
atrial fibrillation at some point in the 1970s.  He noted 
that the veteran was bedridden and in extended care at this 
time and that he also had a diagnosis of COPD and emphysema.                

A physical examination disclosed irregular heart sounds.  He 
diagnosed the veteran with chronic atrial fibrillation, with 
a nonspecific date onset sometime in the 1970s a few years 
after the veteran's military discharge.  He also commented 
that this disorder was a known complication of thyroid 
dysfunction and that the veteran was diagnosed with 
follicular cancer of the thyroid in 1986.  The examiner also 
stated that the veteran had a "diagnosis of COPD and or 
emphysema (he smoked cigarettes heavily and quit in the 
1980s), these conditions might complicate at times with 
atrial fibrillation.  Atrial fibrillation is not a 
complication of hepatitis A; therefore [the] veteran's atrial 
fibrillation is less likely than not related to hepatitis 
A."       

In his December 2005 NOD, the veteran stated that a diagnosis 
of atrial fibrillation was shown shortly after his discharge 
from service by a Dr. S.  He further indicated that he had 
quit smoking in 1965, not 1980, and asked that VA retrieve 
additional medical records from the VA Medical Center in 
Temple, Texas, which the RO previously had done.  

In a January 2006 private medical report by Dr. E.S.T., he 
indicated that based on a review of the veteran's service 
medical records, he adjudged the veteran's current 
COPD/emphysema to be as likely as not related to the many 
recurring bouts of acute bronchitis that he had experienced.  
Dr. E.S.T. also concluded that the veteran's current atrial 
fibrillation was at least as likely as not related to the 
veteran's current COPD/emphysema.  

The veteran indicated that he had no additional evidence to 
submit in an April 2006 correspondence.

b. Discussion
The Board determines that further development is warranted in 
the instant case, as the medical opinions of record are 
inadequate for the Board to fairly adjudicate this appeal.  
See 38 C.F.R. § 20.901(a).  Specifically, while Dr. E.S.T., 
in August 2005, opined that the veteran's documented in-
service bronchitis "may have . . . contributed to his 
development of atrial fibrillation," and the November 2005 
VA clinician surmised that his COPD "might complicate at 
times with atrial fibrillation," their use of the terms 
"may" or "might" are too uncertain or equivocal to 
establish a causal link between the disorders and/or the 
veteran's active service.  In addition, while Dr. E.S.T. also 
concluded in August 2005 that "there is the 50% likelihood 
of these disease processes contributing to the larger 
diagnosis of atrial fibrillation" and that origin of the 
atrial fibrillation diagnosis, more likely than not, preceded 
the veteran's 1974 retirement, he provided little or no 
rational for these opinions.  His January 2006 statements 
that the veteran's atrial fibrillation was at least as likely 
as not related to his current COPD and that the COPD was as 
likely as not related to the many recurring bouts of acute 
bronchitis, similarly did not include or offer a rationale.  
In light of the inadequacy of these medical opinions, the 
Board must remand the appeal for further development.  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2006).  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The AMC/RO should ensure that it has 
obtained all 
pertinent medical records on behalf of 
the veteran, to 
include the most recent treatment records 
from VA Medical Center in Temple, Texas, 
which the veteran 
again asked the RO to obtain in his 
December 2005 NOD. 

4. The veteran must be afforded a VA 
pulmonary examination and thereafter be 
afforded a VA cardiovascular examination 
for the purpose of determining the 
etiology of his current lung and heart 
disorders, to include COPD and atrial 
fibrillation. It must also be determined 
whether the veteran's current COPD caused 
or aggravated his heart disability.  

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current COPD is 
causally linked to his active 
service or any incident thereof, to 
include his documented in-service 
episodes of bronchitis and 
respiratory infections?  

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current heart 
disability, diagnosed as atrial 
fibrillation, is causally linked to 
his active service or any incident 
thereof?  

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current heart 
disability, diagnosed as atrial 
fibrillation, was caused or 
aggravated by his COPD?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's heart disorder was 
aggravated by his COPD, to the extent 
that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the heart disorder before the onset of 
aggravation caused by the COPD.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the claims remain denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  If 
any additional claims are denied, the 
AMC/RO must afford the veteran and his 
representative a reasonable period of 
time to respond.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).









